DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendments of 7/14/2022 have been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chase Brill on 8/31/2022. (Note: an additional examiner’s amendment is being made for claim 9 which was not discussed with the attorney during this interview). 

The application has been amended as follows: 
Claim 1 is amended as follows: 
A liquid medicine administration device comprising: 
a prefilled syringe comprising:
 an outer cylinder, 
liquid medicine filled inside the outer cylinder, and 
a gasket slidably housed inside the outer cylinder; and 
a biasing member assembly configured to bias the gasket in a distal end direction in order to discharge the liquid medicine; 
wherein the outer cylinder comprises: 
a liquid medicine discharge portion located at a distal end portion of the outer cylinder, and 
a flange located at a proximal end portion of the outer cylinder; 
wherein the biasing member assembly comprises: 
a gasket pressing member configured to press the gasket in the distal end direction, 
a flange attachment member attached to the flange of the outer cylinder, 
a biasing member configured to bias the gasket pressing member in the distal end direction with respect to the flange attachment member, and 
an operating member arranged displaceably with respect to the gasket pressing member; 
wherein the gasket pressing member comprises: 
a gasket pressing portion comprising, in a distal end portion, a pressing body portion capable of pressing the gasket in the distal end direction, 
a deformable portion extending from the gasket pressing portion in a proximal end direction, and -2-Atty. Dkt. No. 091486-0374 
a pressing target portion arranged at a proximal end of the gasket pressing portion, 

wherein the flange attachment member comprises an attachment member body portion having a through hole into which the deformable portion is inserted; 
wherein the deformable portion comprises: 
an engagement portion arranged at a proximal end portion of the deformable portion and engaged with the attachment member body portion, and 
an abutment portion arranged at a position different from the engagement portion and configured to abut on the operating member; 
wherein the biasing member is arranged in a compressed state between the gasket pressing member and the flange attachment member by engagement between the engagement portion of the deformable portion and the attachment member body portion of the flange attachment member; 
wherein the engagement between the engagement portion of the deformable portion and the attachment member body portion is releasable by deformation of the deformable portion; and 
wherein the operating member comprises: 
an engagement holding portion that is displaceable from (i) an abutment position at which the engagement holding portion abuts on the abutment portion of the deformable portion to (ii) a separation position at which the engagement holding portion is separated from the abutment portion of the deformable portion, 
an operating portion configured to displace the operating member with respect to the gasket pressing member such that the engagement holding portion is displaced from the abutment position to the separation position, and -3-Atty. Dkt. No. 091486-0374 
an operation pressing portion arranged at a distal end portion of the operating portion, 
wherein the abutment between the engagement holding portion and the abutment portion of the deformable portion is releasable by pushing the operating member in the distal end direction with respect to the gasket pressing member, and 
wherein the pressing target portion is configured to abut on the operation pressing portion; 
wherein, when the operating member is pushed in the distal end direction with respect to the gasket pressing member, the operation pressing portion abuts on the pressing target portion, and the gasket pressing member is pressable in the distal end direction by the operating member; 
wherein, when the engagement holding portion is located at the abutment position, the deformation of the deformable portion is inhibited by abutment between the engagement holding portion and the abutment portion of the deformable portion, and the engagement between the engagement portion of the deformable portion and the attachment member body portion is held; and 
wherein, when the engagement holding portion is displaced from the abutment position to the separation position by operating the operating portion, the deformation of the deformable portion is allowed by displacing the engagement holding portion from the abutment position to the separation position, the deformable portion is deformed, and the engagement between the engagement portion of the deformable portion and the attachment member body portion is released by biasing force of the biasing member received by the gasket pressing member.
	
Claim 9 is amended as follows: 
A gasket biasing member assembly configured to bias a gasket of a syringe in a distal end direction in order to move the gasket in the distal end direction, the syringe comprising an outer cylinder having a flange at a proximal end portion, and the gasket slidably housed inside the outer cylinder, the gasket biasing member assembly comprising: 
a gasket pressing member configured to press the gasket in the distal end direction; 
a flange attachment member configured to be attached to the flange of the outer cylinder; 
a biasing member configured to bias the gasket pressing member in the distal end direction with respect to the flange attachment member; 
an operating member arranged in a manner displaceable with respect to the gasket pressing member; and
an operation inhibiting member comprising an inhibiting portion configured to inhibit operation of the operating member by being engaged with the operating member; 
wherein the gasket pressing member comprises: 
a gasket pressing portion comprising, in a distal end portion, a pressing body portion configured to press the gasket in the distal end direction, and 
a deformable portion extending from the gasket pressing portion in a proximal end direction; 
wherein the flange attachment member comprises an attachment member body portion having a through hole into which the deformable portion is inserted; 
wherein the deformable portion comprises: 
an engagement portion arranged at a proximal end portion of the deformable portion and engaged with the attachment member body portion, and 
an abutment portion arranged at a position different from the engagement portion; 
wherein the biasing member is arranged in a compressed state between the gasket pressing member and the flange attachment member by engagement between the engagement portion of the deformable portion and the attachment member body portion of the flange attachment member; 
wherein the engagement between the engagement portion of the deformable portion and the attachment member body portion is releasable by deformation of the deformable portion; and
wherein the operating member comprises: 
an engagement holding portion that is displaceable from (i) an abutment position at which the engagement holding portion abuts on the abutment portion of the deformable portion to (ii) a separation position at which the engagement holding portion is separated from the abutment portion of the deformable portion, and 
an operating portion configured to displace the operating member with respect to the gasket pressing member such that the engagement holding portion is displaced from the abutment position to the separation position; 
wherein the operation inhibiting member is displaceable with respect to the operating member from (i) an inhibiting position at which the inhibiting portion is engaged with the operating member to (ii) a releasing position at which the engagement between the inhibiting portion and the operating member is released; 
wherein, when the engagement holding portion is located at the abutment position, the deformation of the deformable portion is inhibited by abutment between the engagement holding portion and the abutment portion of the deformable portion, and the engagement between the engagement portion of the deformable portion and the attachment member body portion is held; and 
wherein, when the engagement holding portion is displaced from the abutment position to the separation position by operating the operating portion, the deformation of the deformable portion is allowed by displacing the engagement holding portion from the abutment position to the separation position, the deformable portion is deformed, and the engagement between the engagement portion of the deformable portion and the attachment member body portion is released by biasing force of the biasing member received by the gasket pressing member.

Reasons for Allowance
Claims 1-5, 7-12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed liquid medicine administration device.
The closest prior art of record is Charles (US Patent Pub. 20120016296). Charles teaches (Figures 1, 4a-4d) a liquid medicine administration device comprising: 
a prefilled syringe (60, 38) comprising: 
	an outer cylinder (60), 
	liquid medicine (50) filled inside the outer cylinder, and 
	a gasket (42) slidably housed inside the outer cylinder; and 
a biasing member assembly (62, 52, 61) configured to bias the gasket in a distal end direction in order to discharge the liquid medicine; 
wherein the outer cylinder comprises: 
a liquid medicine discharge portion (32, 59b; see [0050]) located at a distal end portion of the outer cylinder, and 
a flange (outward protruding portion of 60 near where 52 is pointing to in fig 1) located at a proximal end portion of the outer cylinder (60); 
wherein the biasing member assembly comprises: 
	a gasket pressing member (52, 61) configured to press the gasket (42) in the distal end direction, 
	a flange attachment member (60a) attached to the flange of the outer cylinder, 
a biasing member (62) configured to bias the gasket pressing member in the distal end direction with respect to the flange attachment member, and 
	an operating member (13) arranged displaceably with respect to the gasket pressing member; 
wherein the gasket pressing member comprises:    
a gasket pressing portion (61) comprising, in a distal end portion, a pressing body portion (52) capable of pressing the gasket in the distal end direction, and 
a deformable portion (61a) extending from the gasket pressing portion in a proximal end direction; 
wherein the flange attachment member (60a) comprises an attachment member body portion (top surface of 60a) having a through hole (opening where 61a resides within 60a) into which the deformable portion (61a) is inserted; 
wherein the deformable portion (61a) comprises: 
an engagement portion (hook portion of 61a) arranged at a proximal end portion of the deformable portion and engaged with the attachment member body portion (top surface of 60a), and 
an abutment portion (inner straight portion of 61a) arranged at a position different from the engagement portion and configured to abut on the operating member (13); 
wherein the biasing member (62) is arranged in a compressed state between the gasket pressing member (52, 61) and the flange attachment member (60a) by engagement between the engagement portion of the deformable portion and the attachment member body portion of the flange attachment member (Fig 1; also see Figs 4a-4c); 
wherein the engagement between the engagement portion of the deformable portion and the attachment member body portion is releasable by deformation of the deformable portion (fig 4d); and 
wherein the operating member (13) comprises: 
an engagement holding portion (13a outer surface) that is displaceable from (i) an abutment position (Figs 4a-4c) at which the engagement holding portion abuts on the abutment portion of the deformable portion to (ii) a separation position (fig 4d) at which the engagement holding portion is separated from the abutment portion of the deformable portion, 
an operating portion (13b) configured to displace the operating member (13) with respect to the gasket pressing member such that the engagement holding portion is displaced from the abutment position to the separation position (Figs 4a-4d), 
wherein, when the engagement holding portion is located at the abutment position, the deformation of the deformable portion is inhibited by abutment between the engagement holding portion and the abutment portion of the deformable portion, and the engagement between the engagement portion of the deformable portion and the attachment member body portion is held (figs 4a-4c); and 
wherein, when the engagement holding portion is displaced from the abutment position to the separation position by operating the operating portion, the deformation of the deformable portion is allowed by displacing the engagement holding portion from the abutment position to the separation position, the deformable portion is deformed, and the engagement between the engagement portion of the deformable portion and the attachment member body portion is released by biasing force of the biasing member received by the gasket pressing member (fig 4d; also see [0061]).
Charles does not teach or make obvious a liquid medicine administration device comprising  -2-Atty. Dkt. No. 091486-0374a pressing target portion arranged at a proximal end of the gasket pressing portion, and -3-Atty. Dkt. No. 091486-0374 an operation pressing portion arranged at a distal end portion of the operating portion, wherein the abutment between the engagement holding portion and the abutment portion of the deformable portion is releasable by pushing the operating member in the distal end direction with respect to the gasket pressing member, and wherein the pressing target portion is configured to abut on the operation pressing portion; wherein, when the operating member is pushed in the distal end direction with respect to the gasket pressing member, the operation pressing portion abuts on the pressing target portion, and the gasket pressing member is pressable in the distal end direction by the operating member in combination with the rest of the limitations of claim 1.

Regarding independent claim 9, the prior art fails to disclose singly or in combination before the effective filing date, the claimed gasket biasing member assembly.
The closest prior art of record is Charles (US Patent Pub. 20120016296). Charles teaches (Figures 1, 4a-4d) a gasket biasing member assembly (62, 52, 61) configured to bias a gasket (42) of a syringe (60, 38) in a distal end direction in order to move the gasket in the distal end direction, the syringe comprising an outer cylinder (60) having a flange (outward protruding portion of 60 near where 52 is pointing to in fig 1) at a proximal end portion, and the gasket slidably housed inside the outer cylinder, the gasket biasing member comprising: 
a gasket pressing member (52, 61) configured to press the gasket in the distal end direction; 
a flange attachment member (60a) configured to be attached to the flange of the outer cylinder; 
a biasing member (62) configured to bias the gasket pressing member in the distal end direction with respect to the flange attachment member; and 
an operating member (13) arranged in a manner displaceable with respect to the gasket pressing member; 
wherein the gasket pressing member (52, 61) comprises: 
a gasket pressing portion (61) comprising, in a distal end portion, a pressing body portion (52) configured to press the gasket in the distal end direction, and 
a deformable portion (61a) extending from the gasket pressing portion in a proximal end direction;    
wherein the flange attachment member (60a) comprises an attachment member body portion (top surface of 60a) having a through hole (open area of 60a where 61a is) into which the deformable portion (61a) is inserted; 
wherein the deformable portion (61a) comprises: 
an engagement portion (hook portion of 61a) arranged at a proximal end portion of the deformable portion and engaged with the attachment member body portion (top surface of 60a), and 
an abutment portion (inner straight portion of 61a) arranged at a position different from the engagement portion; 
wherein the biasing member (62) is arranged in a compressed state between the gasket pressing member (61, 52) and the flange attachment member (60a) by engagement between the engagement portion of the deformable portion and the attachment member body portion of the flange attachment member (Figs 1 and 4a-4c); 
wherein the engagement between the engagement portion of the deformable portion and the attachment member body portion is releasable by deformation of the deformable portion (fig 4d); and 
wherein the operating member (13) comprises: 
an engagement holding portion (13a outer surface) that is displaceable from (i) an abutment position (Figs 4a-4c) at which the engagement holding portion abuts on the abutment portion of the deformable portion to (ii) a separation position (Fig 4d) at which the engagement holding portion is separated from the abutment portion of the deformable portion, and 
an operating portion (13b) configured to displace the operating member (13) with respect to the gasket pressing member such that the engagement holding portion is displaced from the abutment position to the separation position (Figs 4a-4d); 
wherein, when the engagement holding portion is located at the abutment position, the deformation of the deformable portion is inhibited by abutment between the engagement holding portion and the abutment portion of the deformable portion, and the engagement between the engagement portion of the deformable portion and the attachment member body portion is held (Figs 4a-4d); and 
wherein, when the engagement holding portion is displaced from the abutment position to the separation position by operating the operating portion, the deformation of the deformable portion is allowed by displacing the engagement holding portion from the abutment position to the separation position, the deformable portion is deformed, and the engagement between the engagement portion of the deformable portion and the attachment member body portion is released by biasing force of the biasing member received by the gasket pressing member (Fig 4d; also see [0061]).
Charles does not teach or make obvious a gasket biasing assembly comprising  an operation inhibiting member comprising an inhibiting portion configured to inhibit operation of the operating member by being engaged with the operating member; wherein the operation inhibiting member is displaceable with respect to the operating member from (i) an inhibiting position at which the inhibiting portion is engaged with the operating member to (ii) a releasing position at which the engagement between the inhibiting portion and the operating member is released in combination with the limitations of claim 9. 

Regarding independent claim 14, the prior art fails to disclose singly or in combination before the effective filing date, the claimed liquid medicine administration device.
The closest prior art of record is	Charles (US Patent Pub. 20120016296). Charles teaches (Figures 1, 4a-4d) a liquid medicine administration device comprising: 
a prefilled syringe (60, 38) comprising: 
	an outer cylinder (60), 
	liquid medicine (50) filled inside the outer cylinder, and 
	a gasket (42) slidably housed inside the outer cylinder; and 
a biasing member assembly (62, 52, 61) configured to bias the gasket in a distal end direction in order to discharge the liquid medicine; 
wherein the outer cylinder comprises: 
a liquid medicine discharge portion (32, 59b; see [0050]) located at a distal end portion of the outer cylinder, and 
a flange (outward protruding portion of 60 near where 52 is pointing to in fig 1) located at a proximal end portion of the outer cylinder (60); 
wherein the biasing member assembly comprises: 
	a gasket pressing member (52, 61) configured to press the gasket (42) in the distal end direction, 
	a flange attachment member (60a) attached to the flange of the outer cylinder, 
a biasing member (62) configured to bias the gasket pressing member in the distal end direction with respect to the flange attachment member, and 
	an operating member (13) arranged displaceably with respect to the gasket pressing member; 
wherein the gasket pressing member comprises:    
a gasket pressing portion (61) comprising, in a distal end portion, a pressing body portion (52) capable of pressing the gasket in the distal end direction, and 
a deformable portion (61a) extending from the gasket pressing portion in a proximal end direction; 
wherein the flange attachment member (60a) comprises an attachment member body portion (top surface of 60a) having a through hole (opening where 61a resides within 60a) into which the deformable portion (61a) is inserted; 
wherein the deformable portion (61a) comprises: 
an engagement portion (hook portion of 61a) arranged at a proximal end portion of the deformable portion and engaged with the attachment member body portion (top surface of 60a), and 
an abutment portion (inner straight portion of 61a) arranged at a position different from the engagement portion and configured to abut on the operating member (13); 
wherein the biasing member (62) is arranged in a compressed state between the gasket pressing member (52, 61) and the flange attachment member (60a) by engagement between the engagement portion of the deformable portion and the attachment member body portion of the flange attachment member (Fig 1; also see Figs 4a-4c); 
wherein the engagement between the engagement portion of the deformable portion and the attachment member body portion is releasable by deformation of the deformable portion (fig 4d); and 
wherein the operating member (13) comprises: 
an engagement holding portion (13a outer surface) that is displaceable from (i) an abutment position (Figs 4a-4c) at which the engagement holding portion abuts on the abutment portion of the deformable portion to (ii) a separation position (fig 4d) at which the engagement holding portion is separated from the abutment portion of the deformable portion, 
an operating portion (13b) configured to displace the operating member (13) with respect to the gasket pressing member such that the engagement holding portion is displaced from the abutment position to the separation position (Figs 4a-4d), 
wherein, when the engagement holding portion is located at the abutment position, the deformation of the deformable portion is inhibited by abutment between the engagement holding portion and the abutment portion of the deformable portion, and the engagement between the engagement portion of the deformable portion and the attachment member body portion is held (figs 4a-4c); and 
wherein, when the engagement holding portion is displaced from the abutment position to the separation position by operating the operating portion, the deformation of the deformable portion is allowed by displacing the engagement holding portion from the abutment position to the separation position, the deformable portion is deformed, and the engagement between the engagement portion of the deformable portion and the attachment member body portion is released by biasing force of the biasing member received by the gasket pressing member (fig 4d; also see [0061]).
Charles does not teach or make obvious a liquid medicine administration device comprising  an operation inhibiting member comprising an inhibiting portion configured to inhibit operation of the operating member by being engaged with the operating member; wherein the operation inhibiting member is displaceable with respect to the operating member from (i) an inhibiting position at which the inhibiting portion is engaged with the operating member to (ii) a releasing position at which the engagement between the inhibiting portion and the operating member is released in combination with the limitations of claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        

/James D Ponton/Primary Examiner, Art Unit 3783